Citation Nr: 0927601	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.

2.  Entitlement to service connection for lymphoma, claimed 
as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1948 to December 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).

Procedural history

Service connection was granted for tinnitus in an April 2002 
rating decision, at which time a 10 percent disability rating 
was assigned.  

In July 2002, the Veteran filed a claim of entitlement to 
service connection for lymphoma, which was denied in the 
above-referenced March 2003 rating decision.  
The RO continued the Veteran's 10 percent disability rating 
for service-connected tinnitus in the above-referenced 
January 2004 rating decision.  The Veteran perfected appeals 
of both decisions.  

This issue of entitlement to service connection for lymphoma 
was remanded by the Board in July 2005 for additional 
evidentiary development.  The case has been returned to the 
Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the Veteran's increased rating claim.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  The competent medical and other evidence does not reveal 
that the Veteran's lymphoma is related to his military 
service, to include alleged radiation exposure therein.

CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  Lymphoma was not incurred as a result of the Veteran's 
military service, to include radiation exposure therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated 10 percent disabling.  He and his representative 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.  He also seeks service 
connection for lymphoma, which he contends is a result of 
radiation exposure in service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall consideration

As was alluded to in the Introduction, the Board remanded the 
service connection claim in July 2005 [The tinnitus claim was 
stayed pending final decision in the Smith case described in 
the Introduction.]  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain the Veteran's 
service personnel records and a radiation dose assessment.  
The AOJ was then to readjudicate the claim.

The AOJ attempted to obtain the Veteran's service personnel 
records.  This will be further discussed below.  A radiation 
dose assessment was obtained in conformity with the Board's 
remand instructions in May 2009.  The claim was subsequently 
readjudicated in a June 2009 supplemental statement of the 
case.

Thus, there has been compliance with the Board's remand 
instructions. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 ( VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is applicable to the service connection issue 
on appeal.  

For reasons expressed immediately below, the Board finds that 
resolution of the issue of entitlement to an increased rating 
for tinnitus is based on the operation of law and that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the Veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004. 

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of the increased rating issue on appeal, and 
therefore the provisions of the VCAA are not applicable to 
that claim.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his service connection claim and 
advised of the provisions relating to the VCAA in a letter 
from the RO dated April 25, 2002.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining "such things as medical records employment 
records, or records from other Federal agencies."  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the Veteran complete 
this release so that VA could obtain these records on his 
behalf.  The letter also informed the Veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The letter specifically advised the Veteran that in order to 
substantiate his claim for service connection, the evidence 
must demonstrate "a relationship between your disability and 
an injury, disease or event in service."  See the April 25, 
2002 letter at page 3.  The Veteran was also asked to respond 
to an attached questionnaire concerning his alleged radiation 
exposure in service.  

The Veteran was not specifically notified in the letter to 
describe or submit any additional evidence which he thought 
would support his claim in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b). The Board notes, however, that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).

 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was not provided notice as to elements 
(4) and (5), degree of disability and effective date.  
However, because the Veteran's claim is being denied, 
elements (4) and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claim.  In particular, 
the RO has obtained reports of private outpatient treatment 
of the Veteran.

The Veteran's service medical and personnel records are not 
associated with the claims folder.  The National Personnel 
Records Center (NPRC) has indicated that that the records 
were destroyed in a fire at its facility in St. Louis, 
Missouri in July 1973.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Federal Circuit elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records.  The Board finds, however, that there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  
See Hayre [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In this case, the RO submitted requests to the NPRC in August 
2005 and August 2006, asking for all available military 
medical, dental and personnel records for the Veteran.  The 
NPRC responded that the records were destroyed in the above-
mentioned fire.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra.  
So it is in this case.

The Veteran has not been provided with a VA examination for 
his service connection claim.  The Board is aware of the case 
of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), which held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As is set 
forth in more detail below, the probative evidence of record 
indicates that the Veteran was not exposed to radiation 
during military service [elements (2) and (3)].  Lacking such 
evidence, the Board finds that obtaining a VA examination or 
nexus opinion is not necessary in the instant case.  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of an in-service disease or injury, and it is the 
Veteran's responsibility to provide such. 
See 38 U.S.C.A. § 5107(a) (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  He 
has declined the option of a personal hearing before a 
Veterans Law Judge.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

The Veteran filed his claim of entitlement to an increased 
disability rating for service-connected tinnitus in January 
2003.  Therefore, both versions of the regulation are 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  

Analysis

Schedular rating

The Veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See the January 21, 2004 notice 
of disagreement.  The current version of Diagnostic Code 
6260, effective June 13, 2003, makes it clear that a single 
evaluation of 10 percent for tinnitus will be assigned 
"whether the sound is perceived in one ear, both ears, or in 
the head."  That version has never been in dispute.  Recent 
litigation revolved around the matter of whether the previous 
version of Diagnostic Code 6260 (which as indicated above is 
not applicable to this Veteran's appeal but will be discussed 
for the sake of completeness) allowed for separate 10 ratings 
for tinnitus in each ear.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a Veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see 
also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the 
Court may not review the schedule of ratings for disabilities 
. . . or any action of the Secretary in adopting or revising 
the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion 
over the rating schedule is "insulated from judicial 
review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the Veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the Veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Extraschedular rating consideration

The Board notes in passing that the Veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2008) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO, the Board will not address 
the Veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Conclusion

For the reasons and bases expressed above, the Veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for lymphoma, claimed 
as due to radiation exposure.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cancer, when such 
are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection-radiation exposure

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d) (2008).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2008).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2008).

Notwithstanding the above, the Federal Circuit  has held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of his active service.  

Analysis

Preliminary matter - the missing service medical records

As has been discussed above, the Veteran's service treatment 
records are missing and are presumed to have been lost in the 
July 1973 fire at the NPRC.  Because the Veteran's service 
treatment records are missing, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim has been undertaken with this heightened duty 
in mind.  
The case law does not, however, lower the legal standard for 
proving claims for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the Veteran does not appear to contend that his 
service treatment records would demonstrate either lymphoma 
or exposure to radiation.  Thus, the loss of the records, 
although unfortunate, is not crucial to the outcome of this 
issue.



Discussion

The Veteran contends that his lymphoma is due to radiation 
exposure in service, specifically during a visit to Hiroshima 
in 1949.  See the Veteran's January 9, 2002 statement.

In general, service connection for a condition which is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three different 
ways.  The first two involve statutory presumptions contained 
in 38 C.F.R. §§ 3.309(d) and 3.311, respectively.  The third 
involves direct service connection per 38 C.F.R. § 3.303. 

More specifically, first, there are several types of cancer 
that are presumptively service connected based on in-service 
radiation exposure.  See 38 U.S.C. A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 
3.311(b) provides a list of "radiogenic diseases" that will 
be service connected provided that certain conditions 
specified in that regulation are met.  Third, as set forth in 
Combee, 34 F.3d at 1043, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  See Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

The Board will address all three avenues in turn.

(i.)  38 C.F.R. § 3.309(d)

With respect to the first method of entitlement, 38 C.F.R. § 
3.309(d) provides that, if the veteran is a "radiation-
exposed" veteran, and he or she subsequently develops one of 
the diseases listed in subsection (d)(2)(i-xv), service 
connection is warranted subject to the provisions of 38 
C.F.R. § 3.307.  

Lymphomas are among the diseases listed in subsection 
(d)(2)(i-xv).  However, section 3.309(d)(3) additionally 
requires the Veteran to have been a radiation-exposed 
veteran; i.e., a veteran who participated in "the occupation 
of Hiroshima or Nagasaki . . . during the period beginning on 
August 6, 1945, and ending on July 1, 1946."  As detailed in 
the Introduction, the Veteran served on active duty from 
August 1948 to December 1951, years after the presumptive 
period ended.  Assuming that the Veteran traveled to 
Hiroshima in 1949 as he contends, this occurred after the 
expiration of the presumptive period.  The presumption os 
therefore inapplicable.

In short, because the Veteran did not participate in a 
radiation-risk activity, the presumptive service connection 
provisions contained in 38 C.F.R. § 3.309(d) are not 
applicable.  

(ii.)  38 C.F.R. § 3.311

With respect to the second method of entitlement, a claimant 
must first establish that he or she suffers from a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)-(4) defines the term 
radiogenic disease.  Subsection (2) contains a list of 
diseases.  The Veteran's non-Hodgkin's lymphoma is a 
radiogenic disease as defined by 38 C.F.R. § 3.311.  The 
additional development required under 38 C.F.R. § 3.311 is 
therefore required.

As indicated above, the presumptive period for radiation 
exposure in Hiroshima had expired before the Veteran's period 
of active service.  Pursuant to the Board's July 2005 remand 
instructions, a dose estimate was obtained from the Defense 
Threat Reduction Agency (DTRA).  In a May 2009 report, the 
DTRA provided the following levels of radiation exposure for 
the Veteran:

Total external gamma dose: 				0.0 rem 
Upper bound total external gamma dose:			0.0 rem
Internal committed alpha dose:				0.0 rem 
Upper bound committed alpha dose:			0.0 rem
Internal committed beta plus gamma: 			0.0 rem 
Upper bound committed beta plus gamma dose:		0.0 rem

The record does not contain any objective evidence to the 
contrary.  The Veteran himself is not competent to provide a 
dose estimate, and he has not provided one.

Accordingly, since the evidence indicates that the Veteran 
was not exposed to any radiation during his period of 
service, the statutory presumptions of § 3.311 are not 
applicable.

(iii.) Direct service connection

With respect to the third method of entitlement, the Board 
must determine, setting aside the presumptions associated 
with radiation exposure, whether the claimed disability is 
otherwise the result of active service.  See Combee, supra.

The Veteran has advanced no specific contentions concerning 
service connection, aside from claimed radiation exposure.

As has been discussed above, in order to establish service 
connection for the claimed disorders, there must be (1) 
medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran has been diagnosed with a 
malignant lymphoma.   Hickson element (1) has therefore been 
satisfied.

With respect to Hickson element (2), the Board will 
separately address in-service injury and disease.

Regarding injury, as is thoroughly discussed above, there is 
no evidence of record that the Veteran was exposed to 
ionizing radiation during service.  The Veteran and his 
representative do not contend that there was any other in-
service injury.  

With respect to disease, the Veteran stated that he was not 
diagnosed with his lymphoma until May 1992, over four decades 
after his separation from military service, long after the 
end of the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).  See the Veteran's January 9, 2002 statement.  
This appears to be congruent with the medical evidence of 
record.    

Accordingly, Hickson element (2) has not been met, and the 
claim fails on a direct basis for this reason alone.

With respect to Hickson element (3), of record is a March 
2003 statement of D.K.B., D.O. and a March 2004 statement of 
A.N., M.D., both of which relate the Veteran's lymphoma to 
radiation exposure in service.  However, as has been 
discussed above, there is no objective evidence that the 
Veteran was exposed to ionizing radiation while in military 
service.  Therefore, the underlying premise of D.K.B.'s and 
A.N.'s statements, namely that the Veteran was exposed to 
radiation in service, is incorrect.  

It appears that D.K.B. and A.N. relied upon the Veteran's own 
unsupported speculations concerning purported in-service 
radiation exposure because of his presence at Hiroshima 
several years after the detonation of the atomic bomb in 
August 1945.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  The 
Board finds that the statements of D.K.B. and A.N are of no 
probative value.  

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his lymphoma and 
his service, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
lymphoma.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.

Entitlement to service connection for lymphoma is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


